DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
The abstract of the disclosure is objected to because:
Phrases that can be implied, such as “The present invention” (see line 1) should not be present therein; and
The abstract should be limited to 150 words or less.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:  
In regard to claim 1, the phrase “in a non-surface contact manner” (see the last line) does not accurately define the invention since a surface of the receiving part of the flange contacts a surface 17a of the inner face of the barrel, i.e., albeit surface is small, the contact between the surface of receiving part and the small point surface of element 17a is still a “surface contact”.
            Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, an antecedent basis for “the rear part” (see line 2), “the interior front part” (see lines 4-5) and “the inner face” (see line 7) has not been defined.
In regard to claim 2, an antecedent basis for “the contact state” (see line 1) has not been defined.
In regard to claim 3, an antecedent basis for “the inner face” (see line 1), “the front end side” (see line 2), “the point” (see line 2) and “the inner face” (see line 3) has not been defined.
In regard to claim 4, an antecedent basis for “the insertion angle” (see lines 1-2), “the point” (see line 2), “the inner face” (see line 3), “the front end side” (see lines 3-4), “the abutment point” (see line 4) and “the axial direction” (see lines 4-5) has not been defined.  Further, the term “preferably” (see line 4) renders the claim indefinite in that the metes and bounds of the claim have not been clearly defined.
In regard to claim 5, an antecedent basis for “the inside diameter” (see line 3) has not been defined.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurita et al. (U.S. Patent 8,128,304, hereinafter Kurita).
In regard to claim 1, Kurita discloses an applicator comprising:
a barrel cylinder 4, 5, 7 storing an application liquid 8 in a storage portion in a rear part thereof; and
an applying body 2 “formed of a brush” having a flange portion 3 and arranged in the interior front part of the barrel cylinder so as to supply the application liquid to the applying body from the storage portion inside the barrel cylinder wherein a receiving part (defined by the side surface of flange 3) of the flange portion of the applying body and the inner face of the barrel cylinder (defined by ribs 43, see Figure 1) are in contact with each other in a “non-surface contact manner”, i.e., inasmuch as the receiving portion of the Applicant’s device contacts elements 17a in a “non-surface contact manner”, the receiving portion of the Kurita device contacts the edges of ribs 43 in a “non-surface contact manner”.
In regard to claim 2, the contact state is formed in a radial arrangement (see Figure 2).
In regard to claim 3, the inner face of the barrel cylinder (i.e., the inner face of element 4 of the barrel cylinder) on the front end side of the point where the receiving part abuts the inner face is tapered (see Figure 1, tapered adjacent notch 21).
In regard to claim 4, the “insertion angle” (defined by the angled surface of the portion of applying body 2 positioned in flange portion 3) of the applying body at the point wherein the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kurita in view of Bainbridge et al. (U.S. Patent 8,092,108, hereinafter Bainbridge).
In regard to claim 5, although the Kurita device does not include a stirring piece in the storage portion, attention is directed to the Bainbridge reference, which discloses another ink applicator wherein a stirring piece 42 is positioned within the storage portion in order to enable the user to effectively stir the ink prior to use.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the Kurita device can include such a stirring piece in order to enable a user to effectively stir the ink prior to use.  Further, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made the stirring piece can obvious be of any suitable size, weight and material, including those claimed, depending on the make-up of the fluid being dispensed, without effecting the overall operation of the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Furukawa et al. reference is cited for disclosing another fluid dispensing member wherein the dispenser includes a collector member 6s having fins 12 thereon and a center core 7 for feeding the applicator tip.  It is noted that such a feature is present in the Applicant’s invention, but has not been claimed.
 
DJW
1/28/21

/DAVID J WALCZAK/            Primary Examiner, Art Unit 3754